Citation Nr: 1226999	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-50 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mediastinal fibrosis.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Of note is that Disabled American Veterans represented the Veteran throughout a majority of the time during which this matter has been pending.  This organization is not identified as representative herein, however, as he revoked its power of attorney in December 2009.  See 38 C.F.R. § 14.631(f)(1) (2011).  No other representative is identified herein because he has not selected one.  It is noted that he still may do so.

Also of note is that the claim giving rise to this matter also mentions clear and unmistakable error (CUE) with respect to a May 1999 RO rating decision denying service connection for mediastinal fibrosis.  Via letter dated in May 2012, an attempt was made to discern the Veteran's intentions regarding CUE.  He was informed that the aforementioned rating decision was not final because it was subsumed by a December 2001 Board decision denying service connection for mediastinal fibrosis.  See 38 C.F.R. § 20.1104 (2011).  He also was informed that, although the RO has considered whether there was CUE in the Board's decision (as discussed below), it should not have done so because jurisdiction in this regard lies with the Board.  The statute and regulations regarding requests for revision of a previous Board decision on the basis of CUE were set forth.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 20.1400-1411 (2011).  It finally was noted that a status inquiry with respect to such a request could be made once one had been filed (with emphasis placed on the once one had been filed part of the sentence).  No reply was received from the Veteran.  The Board accordingly concludes that no request to revise the Board's December 2001 decision on the basis of CUE has been made.  It is noted, however, that such a request can be made by the Veteran in the future.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

This matter consisting solely of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for mediastinal fibrosis unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify claimants with respect to substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In the context of a previously denied claim, VA must provide notification of both the information and evidence necessary for reopening and necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA thus must supply the claimant and his representative, if any, with a description of the information and evidence necessary to substantiate the elements required to establish entitlement to the underlying benefit that were found insufficient in the previous denial.


The Veteran was provided with a notice letter in July 2008.  This letter complied in many ways with the above.  Specifically, it predated the initial adjudication by the AOJ, which also is the RO in this case, via the October 2008 rating decision.  It was indicated that new and material evidence was needed as service connection for mediastinal fibrosis previously had been denied.  Definitions for new and material evidence were set forth in the letter in addition to the elements for establishing service connection.  Further set forth was the information and evidence required in this regard, to include that concerning the elements previously found insufficient, as well as the Veteran's and VA's respective duties for obtaining evidence.  Finally, reference was made to how VA determines disability ratings and effective dates if service connection is awarded.

Nevertheless, a few major flaws exist with the July 2008 notification letter.  The RO's May 1999 rating decision denying service connection for mediastinal fibrosis rather than the Board's December 2001 decision to the same effect first was identified as the previous final denial.  The claim second was inappropriately characterized as one of CUE as well as one of whether new and material evidence has been received.  

This confusion over the proper characterization of the claim continued thereafter.  Whether new and material evidence has been received, if it was considered at all, was never the primary consideration.  The ultimate determination in the October 2008 RO rating decision indeed was that no revision was warranted in the previous RO rating decision and Board decision denying compensation for mediastinal fibrosis.  In other words, no CUE was found.  The November 2009 statement of the case and December 2009 supplemental statement of the case issued in response to the Veteran's appeal of this rating decision determined that service connection for mediastinal fibrosis was not warranted.  In other words, service connection was denied.

New notice and adjudication is necessary to cure the above deficiencies in these regards.  Undertaking the provision of a new notice letter to the Veteran followed by readjudication requires a remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new notice letter concerning his mediastinal fibrosis claim.  Specifically, this letter shall address new and material evidence but shall not address CUE.  It shall comply with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated caselaw.  A copy of the letter shall be included in the Veteran's claims file or associated with his Virtual VA "eFolder."

2.  Review the claims file and Virtual VA "eFolder" and undertake any development indicated.  This shall include attempting to obtain and associate with the claims file or "eFolder" pertinent updated VA treatment records regarding the Veteran.  This also shall include attempting to obtain and associate with the claims file or "eFolder," after securing any necessary authorization, pertinent private records not already of record identified by him during the course of this remand.

3.  Finally, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for mediastinal fibrosis.  If the benefit sought is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


